SWYGERT, Senior Circuit Judge,
dissenting.
In my view, the arbitrator was faithful to his obligation that his award “[draw] its essence from the collective bargaining agreement.” United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960).
The arbitrator initially concluded that the evidence presented to him was insufficient to find that Guerrero was guilty of the theft of silver solder, valued at $33,000, on December 14-15, 1979. Appellant’s Appendix at 18. The arbitrator then discussed Guerrero’s admitted taking of a small quantity of scrap silver solder sometime in the past, and concluded “I do not accept that this admission was the motivating cause for grievant’s discharge.” He explicated his conclusion by referring to the Company’s written statement for the discharge which reads: “Due to circumstances indicating that [grievant] is responsible for theft of silver solder, including an admission to Sheriff’s detectives that he took silver solder from the Company on an occasion in the past, he is being discharged.” The arbitrator then stated, “A fair reading of this language in my opinion requires the conclusion that the ‘circumstances’ mentioned refer to the December theft.” Id. at 19. Later in his decision the arbitrator became more specific: “I do not believe that the discharge was the result of his admission and I do not believe the Company maintains that it was .... I do not believe this case is about ‘a very small piece of scrap silver’ that was taken at an unknown time in the past. This case is about $33,000 worth of material that was stolen from the plant on December 14-15, *3271979, and for which the grievant has been blamed, arrested, tried and found not guilty.” Id. at 20-21.
In understanding the arbitrator’s decision, we should have in mind the pertinent provisions of the collective bargaining agreement:
Article XI — Grievances and Arbitration
11.6 [H]is [the arbitrator’s] jurisdiction shall be limited to disputes involving the interpretation and administration of this Agreement.
Article XII — Discipline and Discharge
12.2 [W]here discharge is for one of the following reasons, no Warning Notice shall be required: ... (b) Theft of Company property or on Company premises.
12.6 Should it be determined through the grievance procedure that the employee has been discharged or suspended without just cause, the Company, shall reinstate the employee with all former rights, plus back pay, during the time of his separation from the payroll, less any other wages received through regular employment with another employer during the time of his separation from the payroll.
Interpreting the arbitrator’s decision in its totality, I am convinced that he determined that the cause of the Company’s action in discharging Guerrero was the December 1979 theft and that the prior taking of a small quantity of silver solder, not being the motivating cause, was not just cause. His use of the modifying term “motivating”, which means something that brings about volition or prompts action, was in a sense tautological. The term “motivating cause” could have been used synonymously with the terms “real cause,” “actual cause,” or simply “cause.” Essentially, the arbitrator concluded that when the Company failed to prove that Guerrero committed the December 1979 theft, the actual cause for his discharge, it had no other just cause for taking such action.
Although the Company could have discharged Guerrero for a prior taking of a small quantity of silver solder under section 12.2 of the bargaining agreement, it was not required to do so. In concluding that Guerrero’s admitted prior taking of a small piece of silver solder was not a just or motivating cause of the discharge, the arbitrator acted well within the limits of his authority to interpret the agreement. His interpretation was made within the context of the factual circumstances he found to have existed. Those circumstances were supported by the evidence. As both the district court and this court recognized, the record in this case shows no attempt by the Company to prove the prior theft other than introducing Guerrero’s off-the-record admission which was offered by Guerrero as a reason for refusing to take a lie detector test; the Company’s focus throughout the arbitration hearing was on the December 1979 theft.
We are not permitted to question the arbitrator’s factual findings so long as they are supported by any evidence; their sufficiency cannot be our concern. Nor may we question the correctness of the arbitrator’s interpretation of the agreement in light of those factual findings so long as that interpretation is confined to the essence of the terms of the agreement and arrived at in some rational manner. In our review of the arbitrator’s award and the district court’s affirmance of that award, we should remind ourselves of this court’s statement in Amoco Oil Co. v. Oil, Chemical & Atomic Workers, 548 F.2d 1288 (7th Cir.), cert. denied, 431 U.S. 905, 97 S.Ct. 1697, 52 L.Ed.2d 389 (1977), discussing the limited reviewability of arbitrators’ awards as laid down in United Steelworkers, supra, 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960):
An arbitrator’s award does “draw its essence from the collective bargaining agreement” so long as the interpretation can in some rational manner be derived from the agreement, “viewed in the light of its language, its context, and any other indicia of the parties’ intention; only where there is a manifest disregard of the agreement, totally unsupported by principles of contract construction and *328the law of the shop, may a reviewing court disturb the award.” Neither the correctness of the arbitrator’s conclusion nor the propriety of his reasoning is relevant to a reviewing court, so long as his award complies with the aforementioned standards to be applied by the reviewing court in exercising its limited function.
548 F.2d at 1294 (citations omitted).
I would affirm the district court’s judgment.